DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention II, claims 5-19, in the reply filed on December 8, 2021 is acknowledged.  The traversal is on the grounds that the Restriction “is improper because a serious search and/or examination burden on the Examiner has not been demonstrated pursuant to MPEP 803”.  Specifically, Applicant argues that the Examiner is in err when she states that “Inventions I and II are not capable of use together and have a materially different design, mode of operation and therefore do no overlap in scope”, and submits that (1) Invention I and Invention II do, in fact, overlap in subject matter in that both require an apparatus/machine for preparing the smokeable product, and (2) an examination of Invention I would inherently uncover any prior art that would be relevant to Invention II and, as such, there would be not serious search burden in examining both inventions together. This is not found persuasive because (1) “not overlapping in scope” (not subject matter) means that Invention I and Invention II have mutually exclusive limitations not “overlap in scope” (MPEP 806.05(d)); and (2) Applicant seems to be under the assumption that if a search/examination of Invention I results in prior art that would also be applicable in the examination to Invention II, then there is (inherently) no serious search/examination burden. This is not at all the case, for the reasons already very clearly stated in the written Restriction Requirement which, it should be noted, makes no mention of overlapping prior art search results. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, Applicant recites that its tamper is electrically coupled to a “stepper controller”, but does not recite (or disclose in the instant specification) that the motor for driving the same is a stepper motor - which is what a stepper drive controls. Clarification and/or appropriate amendment is requested. 
Regarding claim 15, Applicant recites “a rolling medium”, in lines 2-3; “a smokeable product” in lines 3-4; however, it is not clear if the “rolling medium” or “smokeable product” referred to in this claim is the same “rolling medium” and “smokeable product” recited in claim 5, or different ones. If they refer to the similarly-recited “rolling medium” and “smokeable product”, of claim 5, then they should be preceded by the word “the”, instead of “a”. 
Regarding claim 16, Applicant has recited that the “support structure” is slidably coupled to the top surface of “the machine”; however, in claim 5, 
 Regarding claim 18, Applicant recites “a capsule” and “a rolling medium”, in line 3, and “a smokeable product”, in line 7; however, it is not clear if the “capsule”, “rolling medium” or “smokeable product” referred to in this claim is the same “capsule”, “rolling medium” and “smokeable product” recited in claim 5, or different ones. If they refer to the similarly-recited “capsule”, “rolling medium” and “smokeable product”, of claim 5, then they should be preceded by the word “the”, instead of “a”. 
Claim Objections
Claim 13 is objected to because of the following informalities: 
In line 1, of this claim, “compression” should be changed to -- compressing --, so that this recitation is consistent with wording in the instant written specification and the rest of the claim.
Claim 19 is objected to because of the following informalities:
In line 1, of this claim, “16” should be changed to -- 18 --.
Appropriate correction is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richmond et al (US. Pat. App. Pub. 2018/0213838).
Regarding independent claim 5, Richmond et al discloses a compact system for preparing a personal smokable product (200) (corresponding to the claimed “[a] machine for preparing a smokeable product”)(see Title).
The system of Richmond et al, depicted in Figs. 4, 9, 13-15, 19-21 and 33-34, comprises a support (110) upon which a wall (102) is attached, such as via magnets (140), to its upper surface, said wall (102) having upper and lower chambers (104/106)(see Figs. and para. [0056]) (corresponding to the claimed “a housing…a support structure coupled to a top surface of the housing”).
The lower chamber (106) of the wall (102) includes a “funnel-like receiver” for receiving loose “smokeable material” that arrives therein from having been reduced in size via a rotatable size reducer (230) located capsule used to prepare the smokeable product”; however, it is well understood in U.S. Patent practice that an “intended use” limitation does not distinguish a claimed article from a prior art article that satisfies all the structural limitations of the claimed apparatus. MPEP 2111.04.  Hence, the “for receiving a capsule used to prepare the smokeable product” recitation does not impose any limit on the interpretation of the claim, particularly since the “capsule” itself is not positively recited in independent claim 5. And since the Richmond et al invention meets all the structural limitations of the claimed “capsule receiving compartment” it, thereby, necessarily meets this “for receiving a capsule…” intended use limitation also. 
 Richmond et al further teaches that located within the lower chamber (106) is a tamper (142) for tamping smokeable material that passes into the “funnel-like receiver” from the rotatable size reducer (230) to facilitate movement of the smokeable material from the “funnel-like receiver” into a conical paper wrapper (120) located below the “funnel-like receiver”. Note that the “funnel-like receiver” has a lower tubular portion to which the 
Richmond et al discloses that its tamper (142) is axially moveable having an upper position and a lower position such that the its free end (144) whips back and forth which aids in packing the smokeable material into the wrapper (120). This movement mimics a piston-like effect so that pushing downwardly compresses air in the lower chamber thereby forcing the smokeable material from the “funnel-like receiver” into the open end of the wrapper (see paras. [0111]-[0112]). While Richmond et al does not state that its tamper is “configured to puncture a top disc and a closed bottom of [a] capsule” to enable the smokeable material to move therefrom to the wrapper (120), it is clear that the whipping, piston-like operation of the tamper (142), as described above, would meet the claimed limitation. Note, again, as stated earlier, that a “capsule” has not been positively recited.   
Richmond et al states that a micro DC motor (246) can be used to vibrate the system (200) and that vibration causes the free end (144) of the tamper (142) to axially whip back and forth (see para. [0111]) 
Lastly, Richmond et al discloses a portion of the support (110) below the wrapper (120), which may serve to house a “waste chamber” and would be capable of receiving any waste that passes through the wrapper (120) (corresponding to the claimed “a waste chamber coupled to the housing, the waste chamber located below the rolling medium holder”). This portion of the support (110) would be capable of serving the claimed “configured to receive any waste that passes through the rolling medium holder as well as used capsules”). 
Regarding claim 12, Raymond et al states that its tamper (142) provides a piston-like effect so that pushing downwardly compresses air in the lower chamber, thereby forcing smokeable material into the open end of the wrapper (120) and compressing it therein for a consistent, uniform smoke (see para. [0112])(corresponding to the claimed “wherein the tamper is configured to perform a tamping function after smokeable material has been transferred to the rolling medium”).
Regarding claim 17, Richmond et al discloses that one embodiment of its invention includes a power button connected to the motor (read: support structure) which is, in turn, associated with a controller which is . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al (US. Pat. App. Pub. 2018/0213838) in view of Millen et al (US. Pat. No. 4,724,429).
Regarding claim 6, Richmond et al discloses that a controller can be used for automatically regulating “something” associated with its system (see para. [0060]). It would have been obvious to one of ordinary skill in the art to have utilized the controller to regulate the tamper (motor) since it is . 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al (US. Pat. App. Pub. 2018/0213838) in view of Laplante (US. Pat. App. Pub. 2011/0265805).
Regarding claims 7-8, Richmond et al does not disclose that it has either a “capsule sensor” or a “rolling medium sensor” located in the respective compartments of its system; however, the Laplante reference shows that sensing devices useful for locating the position of tubes in a filling tube holder (read: rolling medium holder), for instance, are known in cigarette filling machines (see abstract)  One of ordinary skill in the art, after reading about said sensors, would have been motivated to include sensors for detecting the position of any number of media, including the .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al (US. Pat. App. Pub. 2018/0213838).
Regarding claim 16, Richmond et al discloses that its support (110)(read: housing) may be removably attached to the lower chamber (106)(read: support structure), for example, via magnets (see para. [0087]). However, this language suggests that this is not the only manner in which the two system pieces may be removably connected. And since Richmond discloses that a door secured to the wall (102) for covering a fill inlet may be “slidable” along the wall, it would have been obvious to one of ordinary skill in the art to have chosen to slidably couple the support (110) and the lower chamber (106) by similar sliding engagement as such is known in the art (corresponding to the claimed “wherein the support structure is slidably coupled to the top surface of the machine”).
Allowable Subject Matter
Claims 9-11, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- CN108357700A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/         Examiner, Art Unit 1747